01/10/2022



                                                                          Case Number: DA 21-0631




     IN THE SUPREME COURT OF THE STATE OF MONTANA

                                      DA 21-0631

ROBERT DELLIT, FRANCES DELLIT,
RAYMOND F.
MESSER, MATRIN G. MESSER, and
CHARLES J. MESSER,

         Plaintiffs and Appellants,

    v.

LEONARD SCHLEDER, CULVER
PROPERTIES LLP,
CHARLES D. BUTTS, KIRBY
MINERALS, AN OKLAHOMA
GENERAL PARTNERSHIP, C/O
MINERAL ACQUISITION
PARTNERS, INC., GENERAL
PARTNER, TUCKER GARNER
O&G LLC, MARY ANN MOSS,                            ORDER OF MEDIATOR APPOINTMENT
CHERRON MUNSON,
GAYLE ROSKI, MARY ANNE GARNER
FRISONE
REVOCABLE TRUST U/A DATED
SEPTEMBER 17 , 1993,
JAMES E. MUNSON AND CHERRON G.
MUNSON,
TRUSTEES OF THE JAMES E. &
CHERRON G. MUNSON
REVOCABLE TRUST U.A. DATED
AUGUST 24, 1993,
GAYLE GARNER ROSKI, TRUSTEE OF
THE GAYLE GARNER
ROSKI REVOCABLE TRUST U/A
DATED NOVEMBER 16, 1993,
TRIO PETROLEUM CORP., THE
HOME-STAKE OIL & GAS
COMPANY, THE HOME-STAKE
ROYALTY CORPORATION, and
all other persons, unknown, claiming or
who might claim
any right, title, estate, or interest in, or lien
or
encumbrance upon, the real property
described in the
Complaint adverse to plaintiffs' ownership,
or any cloud
upon plaintiff's title, whether the claim or
potential claim
is present or contingent, inchoate or
accrued,

              Defendants and Appellees.

        This appeal being subject to M.R.App.P. 7, and the parties having failed to jointly
and timely select a mediator under M.R.App.P., 7(4),(c),
        IT IS ORDERED THAT Russ Yerger, whose name appears next on the list of
attorneys desiring appointment as mediators for Money Judgments appeals which is
maintained pursuant to M.R.App.P., 7(4)(e), is hereby appointed to conduct the
mediation process required by M.R.App.P., 7(5), and
        IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P.,
7(5)(d) shall run from the date of this order of appointment.
        A true copy of this order is being mailed to counsel of record for the parties, or to
the parties individually if not represented by counsel, on the date hereof.
        DATED this January 10, 2022.



                                                               _
                                               Bowen Greenwood, Clerk of the Supreme Court

c:     Talia Grace Damrow, Emily Jones, Patrick G.N. Beddow, Daniel Larry Snedigar,
Loren J. O'Toole, II., Brian D. Lee, David J. Lee, Russ Yerger